UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4418


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE ROGERS, a/k/a Rone,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:15-cr-00049-H-1)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville,
South Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone     Rogers     appeals     his        below-Guidelines           108-month

sentence     imposed   following       his   guilty       plea    to   conspiracy     to

distribute and possess with intent to distribute phencyclidine

and    cocaine    base,     in    violation     of    21     U.S.C.     §§ 841(a)(1),

(b)(1)(C), 846 (2012).           On appeal, Rogers’ counsel filed a brief

under Anders v. California, 386 U.S. 738 (1967), asserting that

he found no meritorious issues for appeal but questioning the

validity of Rogers’ plea and the reasonableness of his sentence.

Rogers was informed that he could file a supplemental pro se

brief, but has not done so.            The Government has not responded to

the Anders brief.

       In   accordance     with    Anders,     we    have    reviewed       the   entire

record in this case.         We review errors raised only on appeal for

plain error.       United States v. Lockhart, 58 F.3d 86, 88 (4th

Cir.   1995).       Plain     error    requires       that    “(1)     an   error     was

committed; (2) the error was plain; and (3) the error affected

[Rogers’]       substantial       rights.”          Id.          An    error      affects

substantial rights if it was prejudicial, meaning “[i]t must

have affected the outcome of the district court proceedings.”

United States v. Olano, 507 U.S. 725, 734, (1993).

       At the plea hearing, while the magistrate judge did not

have the plea agreement read in open court, he had a copy of the

agreement, described the essential exchange between the parties,

                                         2
and confirmed that Rogers understood the plea and consulted with

counsel about it.            Because all parties understood the plea and

the magistrate judge discussed the main purpose of the plea, the

failure to read the agreement in open court did not affect the

outcome of the plea hearing and no reversible error occurred.

     Nor did reversible error occur at the sentencing hearing

when the district court did not expressly ask whether Rogers had

read the presentence report or consulted with counsel about it.

After Rogers’ counsel objected to the report, the district court

significantly lowered the Sentencing Guidelines range from the

range in the presentence report.                Accordingly, the error did not

affect Rogers’ sentence, and remand for resentencing would be

fruitless.       See United States v. Garrett, 371 F. App’x 429, 430

(4th Cir. 2010) (No. 09-4953).

     Our    review      of    the    record     reveals   no   other   meritorious

issues for appeal.            We therefore affirm the district court’s

judgment.        This court requires that counsel inform Rogers, in

writing,    of    the   right       to   petition   the   Supreme   Court   of   the

United States for further review.                   If Rogers requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Rogers.



                                            3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4